As filed with the Securities and Exchange Commission on March 11, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21079 Hatteras Alternative Mutual Funds Trust (Formerly AIP Alternative Strategies Funds) (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. Annual Report
